Case 1:21-cv-00396-RJL Document 19-2 Filed 08/14/21 Page 1 of 8




                   Exhibit 2

        to the Expert Opinion of
  Justice (Retired) Pradeep Nandrajog
             dated August 13, 2021
             Case 1:21-cv-00396-RJL
             SCC Online                           Document 19-2 Filed 08/14/21 Page 2 of 8
                        Web Edition, Copyright © 2021

~([;~®       Page 1       Friday, August 13, 2021
             Printed For: Mr. Wayne Page
             SCC Online Web Edition: http://www.scconline.com
JONLINEf
             TruePrint™ source: Supreme Court Cases
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                           POORAN MAL D, DI.RECTOR 01' INSPECTION                                                                 34-5

                 tion due to an order which ~as not a bona fide one inasmuch as its
                 object was to deprive the appellant of the rights he would have otherwise
                 enjoyed. , It is regrettable that a subordinate Government servant should
                 be treated in this manner by his superior officers. We hope that, although
                 the claim of the appellant has been found to be barred by limitation, the
                 Union qf India will consider the equities of the case and see its way to
                 giving such relief to the appellant as we are precluded under the law,
                 from granting to him due to the operation of the law of limitation.
                       15. The result is that we modify the d~cree passed by the High
                 Court to the extent that we hold that the amount which falls due to be
                 paid to the appellant within three years of the filing of the suit (i.e.
                 within the period of limitation) in accordance with the above mentioned
                 statement of the learned Counsel for the North Eastern Railway will be
                 calculated on the correct basis now stated to us by the learned Counsel.
                 To this extent we allow the appeal, but we dismiss the rest of the appel-
                 lant's claim. In the circumstances of the case, the parties will bear their
                 own costs throughout.

                                                           (1974) 1 Supreme Court CaH• 345
                                         ( Original Jurisdiction and from Delhi High Court)
                  (BEFORE A. N. RAY, C. J. AND D. G. PALEKAR, Y. V. CHANDRACHUD,
                              A. ALAGIRISWAMI AND P. N. DHAGWATI, JJ.J
                                                                  Writ Petition 446 of 1971 *
                  POORAN MAL                                                                                                                       Petitioner ;
                                                                                       Versus
                  TIIE DIRECTOR OF INSPECTION (INVESTIGA-
                      TION) . NEW DELHI AND OTHERS                                                                                             Respondents.
                                                                 Writ Petition 86 of 1972*
                  SHRl HANUMAN PERSHAD GANERWALA                                                                                                    Petitioner ;
                                                                                       Versus
                  TIIE DIRECTOR OF INSPECTION, NEW DELHI                                                                                         Respondent.
                              Civil AppeaJ No. 1319 of 1968t
                  JAGAT RAM MAGO AND OTHERS                                                                                                       Appellants ;
                                                                                       Versus
                   SHRI R. N. LIMA YA AND OTHERS                                                                                                Respondents.
                       -!<(Under Article 32 of the Constitution of India for the enforcement of funda-
                   mental rights).
                       t(From the Judgment and Order dated 22nd March 1968 of the Delhi High
                   Court in Writ Petitions Nos. 798-D and 800-D of 1966).
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
             SCC Online
             Page 2
                                                  Document 19-2 Filed 08/14/21 Page 3 of 8
                        Web Edition, Copyright © 2021
                          Friday, August 13, 2021
             Printed For: Mr. Wayne Page
             SCC Online Web Edition: http://www.scconline.com
             TruePrint™ source: Supreme Court Cases
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                  346                                                     SUP:a&IQ COUllT CAUi                                                  (1974) 1 sec

                                                          Civil Appeal No. 1320 of 1968t
                  RAMJI DAS SHARMA AND OTIIERS                               Appellants ;
                                                  Versus
                  SHRI R. N. LIMAYA AND OTIIERS                             Respondents.
                  Writ Petitions 446 of 1971 and 86 of 1972 and Civil Appeals Nos. 1319
                             and 1320 of 1968, decided on December 14. 1973
                       Constitution of India -      Article 19(1)(f) and (&) -  Income Tax Act, 1961
                  ("43 of 1961) - Sections 132(1) and (5) and 132-A and Rule 112-A - Constitu-
                  tionality - Object of checkina tax evasion - Dnstic powen given in conseqnence
                  thereof whether reasonable under Article 19(5) and (6) -         Whether search and
                  seizure interfere with the right to bold and enjoy property - Comparison with
                  provisions nnder the Criminal Procedure Code -           Power of search and seizure
                  nnder tax laws - Test of safeguards being similar to those in Cr. P. C. for asses-
                  sing the validity of the provisions - Likelihood of provisions working unjustly on
                  innocent persons -      Inability of Director of I111pection to form the requisite
                  snbjective satisfaction under Section 132(l)(a), (b) and (c) - Provisions of Section
                  132(5) whether confiscatory
                       Coru.titution of India - Article 1,4 -   Income Tax Act, 1961 (43 · of 1961)
                  - Section 132(1) and (5) -      Distinction made between e,·aders of tax - Only
                  those believed to be in possession of undisclosed income or property searched and
                  subjected to seizure - Whetht-r discriminatory -     Whether two kind~ of proce-
                  dures for assessment adopted
                      Income Tax Act, 1961 ("43 of 1961) -         Sectiom 132 and 132-A and
                  Rnle 112-A -     Illegal search and seizure - Whether any information gathered
                  from such search or seizure can be used as evidence - Whether against the spirit
                  of Constitntion - Argument based on the spirit of the Constitution if sustainable
                  - Evidence Act, 1872 - Section 5 - Foreign Constitutions - Relevance of -
                  Cr.P.C ., 1973, Sections 93 to 101 and 165
                       Income Tax Act, 1961 ("43 of 1961) - Sectiom 132(1) and (5) and 13,2-A and
                  Rule 112-A -     Search and seizures conducted whether violative of these provi-
                  sions - Charge of mala tides, high-handedness and oppressive behaviour. - Fact
                  that the day of search was a festival day whether material - Existence of reason-
                  able belief under Section 132(l)(a), (b) and (c) - Jndicial review of - Fact that
                  undisclosed property was discovered relevant to the existence of reasonable belief
                  -   Seizure of irrelevant documents whether vitiates the search and ~izure -
                  Len&fh of search if material
                                 :
                  HELD:
                        (i) As regards the challenge under Article 19( I )(f) and (g) of the C'onstitution
                  it is to be noted that the impugned provisions are evidently directed against persons
                  who are believed on good grounds to have illegally evaded the payment of tax
                  on their income and property. Therefore, drastic measures to get at such income
                  and property with a vjew to recover the government dues would st.ind justified
                  in themselves. When one has to consider the reasonableness of tht! restrictions
                  or curbs placed on the freedoms mentioned in Article I 9(f) and (g), one cannot
                  possibly ignore how such evasions eat into the vitals of the economic life of the
                  community. Therefore, in the interest of the community it is only right that the
                  fiscal authorities should have sufficient powers to prevent tux evasion.       (P.ira 7)
                       A power of search and seizure is in any system of jurisprudence an overrid-
                  ing power of the State for the protection of social security and that power is
                  necessarily regulated by law. A search by itself is not a restriction on the right
                  to hold and enjoy property though a seizure is a r~triction on tM' right of pos-
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
             SCC Online
             Page 3
                                                  Document 19-2 Filed 08/14/21 Page 4 of 8
                        Web Edition, Copyright © 2021
                          Friday, August 13, 2021
             Printed For: Mr. Wayne Page
             SCC Online Web Edition: http://www.scconline.com
             TruePrint™ source: Supreme Court Cases
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                             POORAN MAL V. DIRECTOR. OF INSPECTION                                                                 347

                  <.c,sion and enjoyment of the property seized. That, however, is only temporary
                  :md for the limited purpose of investigation. It is accepted in our criminal law
                  in Sections 96 to 103 and Section 165, Criminal Procedure Code, 1898. [Now
                  Sections 9J to 101 and Section 165 of Cr . P. C .. 1973 (2 of 1974)J.
                                                                                               (Para 8)
                  M. P. Sharma v. Satish Chandra. 1954 SC'R 1077 : AIR 1954 SC 300 : 1954
                         SCJ 428. follm~d.
                         Similar powers entrusted to those whose duty it was to enforce taxation laws
                  were upheld hy this Court in The Commissioner of Commercial Taxes v. R. S.
                  Jhaver. It i" not possible now to challenge the measure of search and seizure when
                  it is entruc;ted to income-tax authorities with a view to prevent large scale tax
                  evasion.                                                                      (Para 9)
                         Applying the te~t of safeguards being adequate as in Cr. P. C. the inbuilt safe-
                  guards in Section l 32 are :         In the first place, the power to order search
                  and seizure is vested in the highest officers of the department.         Secondly the
                  exercise of this power can only follow a reasonable belief entertained by such
                  officer that any of the three conditions mentioned in Section 132(l)(a), (b) and (c)
                  exists. Also under sub-rule (2) of Rule 112, the Director of Inspection or the
                  Commissioner. as the case may be, has to record his reasons before the authorisa-
                  tion is issued to the officers mentioned in sub-section (1). Thirdly, the authorisa-
                  tion for the search cannot be in favour of any officer below tbe rank of an Income-
                  tax Officer. Fourthly, the authorisation i.,; for specific purposes enumerated in
                  (i) to ( v) in ,uh-section (]) all of which are strictly limited to the object of the
                  !'>earch. Fifthly when money, bullion etc. is seized the Income-tax Officer is to
                  make a ,ummary enquiry with a view to determine how much of what is seized
                  will he retained by him to cover the estimated tax liability and how much will
                  have to he returned forthwith.         Sixthly, immediate return of property seized if
                  provision for payment of tax dues made under sub-section (5) and lastly, the
                  provisions of the Criminal Procedure Code apply to alJ searches and seizures under
                  Section 132. Rule 112 provides for the actual search and seizure being made
                  after observing normal decencies of behaviour. The person in charge of the
                  premises searched is immediately given a copy of the list of articles seized. One
                  copy is forwarded to the authorising officer. Provision for the safe custody of
                  the articles after seizure is also made in Rule 112. Thus, the safeguards are
                  adequate to render the provisions of search and seizure as les!IJ onerous and res-
                  trictive as is possible under the circumstances. The provisions, therefore, relat-
                  ing to search and seizure in Section 132 and Rule l I 2 cannot be regarded as
                  viol at ivc of Article 19(1 )(0 and (g).                                    (Para 11)
                       Clauses (4) and (5) of Section 132 show how an innocent person can meet
                   the situation.                                                     (Para 15)
                        In the course of his duties the Director of Inspection has ample opportunities
                  to follow the course of investigation and assessment carried on by the Income-tax
                  Officer and to check the information received from his sources with the actual
                  material produced or not produced before the assessing authorities. lt is not,
                  therefore, correct to argue that the Director of Inspection could hardly be ex~ected
                  to entertain, honestly, any reasonable belief for the purposes of Section J 32C})(a),
                  (h) and (c).                                                               (Para I 3)
                       The provisions in Section 132(5) cannot be held to be confiscatory in nature.
                  The object of these provisions is to expedite the return of the seized assets after
                  retaining what is due by way of tax to Government and has been illegally with-
                  held by the person concerned. lf          by reason of the summary enquiry under
                  Section I 32(5), an amount in excess of the dues is retained, the same is liable to
                  be returned with intere..'it at 9 per cent under Section 132-A.            (Para 15)
                      The restrictions placed by any of the provi,;ions of Sections 132, 132-A or
                  Rule I I :2-A :ire not unreasonable restrictions on tbe freedoms under Article! 9(1 )(f)
                  and (a).                                                                   (Para J6}
             Case 1:21-cv-00396-RJL
             SCC Online                           Document 19-2 Filed 08/14/21 Page 5 of 8
                        Web Edition, Copyright © 2021
~(!;<D®      Page 4       Friday, August 13, 2021
             Printed For: Mr. Wayne Page
             SCC Online Web Edition: http://www.scconline.com
!ONLINEf
             TruePrint™ source: Supreme Court Cases
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                 348                                                    IUPUIIB COUM.T CAIU                                                    (1974) 1 sec

                    (ii) The charge of discrimination cannot be sustained. All evaders of tax can
                  be proceeded against under Section 132. Only in some cases the search may
                  be useful ; in others it may not be. Assessees ~hose assets could be seized for
                  the recovery of their tax liabilities do not stand in a different class, as such, but
                  stand in a different situation from those others against whom the search and
                  seizure process, though available, is futile. The finding of undisclosed income in
                  the form of cash, jewellery and the like makes the provision of sub-section (5)
                  imperative. It does not contemplate a different procedure in the matter of regular
                  assessment but a provisional summary enquiry. In fact there arc no two different
                  procedures for assessment.                                        (Paras 17 and 18)
                  C. Vcnkata Reddy v. I.T.0 .. (1967) 66 ITR 212 (Mys), approved.
                  Ramjibhai Kalidas v. I. G. Desai, I. T. 0., (1971) 80 ITR 721 (Guj), approved.
                  Balwant Singh v. Director of Inspection, (1969) 71 ITR 550 (Delhi), referred to.
                        (iii) If the Evidence Act, 1872 permits relevancy as the only test of admissi-
                  bility of evidence, and, secondly, that Act or any other similar law in force does
                  not exclude relevant evidence on the ground that it was obtained under an illegal
                  search or seizure, it will be wrong to invoke the supposed spirit of our Constitu-
                  tion for excluding such evidence. Nor is it open to us to strain the language
                  of the Constitution, because some American Judges of the American Supreme
                  Court have spelt out certain constitutional protections from the provisions of the
                  American Constitution. So, neither by invoking the spirit of our Constitution nor
                  by a strained construction of any of the fundamental rights can we ,;pell out the
                  exclusion of evidence obtained on an illegal search.                      (Para 23)
                       So far as India is concerned its law of evidence is modelled on the rules of
                  evidence which prevailed in English Law, and Courts in India and in England
                  have consistently refused to exclude relevant evidence merely on the ground that
                  it is obtained by illegal search or seizure. Where the test of admissibility of
                  evidence lies in relevancy, unless there is an express or necessarily implied prohi-
                  bition in the Constitution or other law evidence obtained as a result of illegal
                  search or seizure is not liable to be shut out.                            (Para 24)
                  A. K. Gopalan v. State of Madras, 1950 SCR 88, 120 : AIR 1950 SC 27 :
                      1950 SCJ 174, followed.
                  M. P. Sharma v. Satish Chandra, 1954 SCR 1077 : AIR 1954 SC 300 : 1954
                     SCJ 428, followed.
                  Barindra Kumar Ghosc v. Emperor, ILR 37 Cal 467: 7 IC 359, relied on.
                  Emperor v. Allahdad Khan, ILR 35 All 358: 19 IC 332, relied on.
                  Kuruma v. Queen, 1955 AC 197, relied on.
                  Herman King v. The Queen, (1969) 1 AC 304, relied on.
                  Olmstead v. United States, (1828) 277 US 438, referred to.
                       (iv) The grounds· on which the wild allegations of mala fl.des, oppression etc.
                  had been made do not appear to be of any substance. It is undoubtedly true
                  that search and seizure is a drastic process and is bound to be associated with
                  some amount of unsavoury and inconvenient results. A sudden search and
                  seizure may unnerve the inmates of the place where the search is made. But
                  this io; to be expected. When oppression and mala fidcs arc alleged, there should
                  be more substantial grounds than those. There is no law which says that a search
                  and seizure cannot take place on a festival day. Refusal to postpone the search is no
                  ground.                                                                    (Para 27)
                          The Court is satisfied on the materials placed that the Director of Inspection
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
             SCC Online
             Page 5       Friday, August 13, 2021
             Printed For: Mr. Wayne Page
                                                  Document 19-2 Filed 08/14/21 Page 6 of 8
                        Web Edition, Copyright © 2021


             SCC Online Web Edition: http://www.scconline.com
             TruePrint™ source: Supreme Court Cases
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                           POORAN MAL              v.   DlRBCTOR. OF INSPECTION                     (Palekar, J.)                                 349

                  was just~d in entertaining the reasonable belief under Section 132(1)(a), (b) and
                  (c).                                                                    (Para 30)
                          When in the course of a search voluminous documents and books of account
                  are to be examined with a view to judge whether they would be relevant, a certain
                  amount of latitude must be permitted to the authorities. When particular docu-
                  ments are asked to be seized unnecessary examination of other documents may
                  conceivably make the search excessive. But when the documents, pieces of paper,
                  exercise books, account books, small memos etc. have all to be examined with a
                  view to see how far they are relevant for the proceeding under the Act, an error
                  or judgment is not unlikely. At the most this would be an irregularity -     not
                  an illegality.                                                         (Para 33)
                       It cannot be a valid objection to the search that it continued for about 16
                  hours. By their very nature such search and seizure would consume a lot of time.
                                                                                          (Para 33)
                  Appeals and writ petitions dismissed                                                                                             M/1845/CT
                  Advocates who appeared in this case :
                    N. D. Karkhanis, Senior Advocate (Ram Lal, Advocate with him) for the
                         Petitioner (in W. P. No. 446/71);
                    N. D. Karkhanis, Senio1 Advocate (Balram Sanghi, A. T. M. Sampath, M. M. L.
                         Srivastava and E. C. A_garwala, Advocates, with him) for the Petitioner (in
                         W. P. No. 86/ 72);
                    F. S. Nariman, Additional Solicitor General of India (B. B. Ahuja, and S. P.
                         Nayar, Advocates, with him) for the Respondents (in both Writ Petitions);
                    M . C . Chagla and L. M. Singhvi, Senior Advocates (Sadhu Singh, J agmohan
                         Khanna, R. N . Kapoor, Veena Devi Talwar, Advocates, with him) for the
                         Appellants (in all the appeals) ;
                    F. S. Nariman, Additional Solicitor General of India, S. T . Desai, Sertior Advocate
                         (B. B. Ahuja, and S. P . Nayar, Advocates, with him) for the Respondents
                         in all the appeals).
                           The Judgment of the Court was delivered by
                       P ALEKAR, J .-In these proceedings - two of them writ petitions
                 under Article 32 of the Constitution and two others which are appeals
                 from orders passed by the Delhi High Court under Article 226 - relief
                 is claimed in respect of action taken under Section 132 of the Ip.come-tax
                 Act, 1961 (hereinafter called the Act) by way of search and -seizure of
                 certain premises on the ground that the authorisation for the search as
                 also the search and se;zure were illegal. The challenge was based on
                 constitutional and non-constitutional grounds. For the appreciation of the
                 constitutional grounds it is not necessary to give here the detailed facts of
                 the four cases. It is sufficient to state that in all these cases articles con-
                 sisting of account books and document!! and in the writ petitions, also
                 cash, jewellery and other valuables, were seized by the Income-tax
                 authorities purporting to act under the authorisation for search and seizure
                 issued under Section 132 of the Act. Broadly speaking the constitutional
                 challenge is directed against sub-sections (1) and (5) of Section 132
                 of the Act and incidentally also against Rule 112-A on the ground that
                 these provisions are violative of the fundamental rights guaranteed by
                 Articles 14, 19(1)(/), (g) and 31 of the Constitution. The non-
                 constitutional grounds of challenge are based upon allegations to the effect
~cc~®
!ONLINE;"
              Case 1:21-cv-00396-RJL
              SCC Online
              Page 6
                                                   Document 19-2 Filed 08/14/21 Page 7 of 8
                         Web Edition, Copyright © 2021
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
True Print™   TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                  350                                                    SUPUME COV.T CAIII                                                     (1974) 1 sec

                  that the search and sei.lure were not in accordance with Section 132 read
                  with Rule 112. This challenge will have to be considered in the back-
                  ground of the facts of the individual cases.
                        2. Chapter XIII of the Act deals with Income-tax authorities. their
                  powers and jurisdictions. The heirarchy of authorities as given in Section
                  116 shows that the class of authorities designated as Director of Inspection
                 is shown below the Central Board of Direct Taxes and above the class
                 of authorities known as Commissioner of Income-tax. The other authorities
                 mentioned are Assistant Commissioners of Income-tax, Income-tax Officers,
                 and Inspectors of Income-tax. Section 11 7 shows by whom these various
                 authorities are to be appointed. · Section 118 deals with subordination and
                 control. Section 119 deals with the powers of the higher authorities to
                 give instructions and directions to subordinate authorities. Under Section
                 120 Directors of Inspection have to perform such functions of any other
                 Income-tax authority as may be assigned to them by the Board. The
                 Board, it is clear, might assign to the Director of Inspection the functions
                 of any other authority under the Act.
                       3. We may then turn to part 'C' of this Chapter which deals with
                 the powers. Section 131 says that the authorities from the Commissioner
                 down to the Income-tax Officer shall have the same powers as are vested
                 in a Court under the Code of Civil Procedure in respect of several matters
                 including the enforcing of attendance of any person or compelling the
                 production of books of account and other documents. Section 132 pro-
                 vides for search and seizure. It appears that under Section 37(2) of tb,e
                 lncome-tax Act, 1922 a limited power of search and seizure had been
                 first given to the Income-tax authorities in 1956. The present Income-tax
                 Act initially gave that power under Section 132 on the same lines as the
                 old Section 37 (2). But there were further amendments in Section 132
                 in 1964 and 1965. Under the amendment of 1965, two Sections namely
                 Sections 132 and 132A were substituted for the original Section 132.
                 We are concerned with these Sections and it will be therefore, necessary
                 in the first instance to reproduce the same :
                      "Section 132, Search and seizure--(1) Where the Director of Inspection or
                 the Commissioner, in consequence of information in bis possession, ha~ reason to
                 believe that-
                       (a~ any person to whom a summons under sub-section (1) of Section 37 of
                           the Indian Income-tax Act, 1922 (XI of 1922) or under sub-section (1) of
                           Section U 1 of this Act, or a notice under sub-section (4) of Section 22
                           of the Indian Income-tax Act, 192i. or under sub-section (1) of Section
                            142 of this Act was issued to produce, or cause to be produced, any
                           books of account or other documents bas omitted or failed to produce,
                           or cause to be produced, such books of account or other documents as
                           required by such summons- or notice, or
                      (b) any person to whom a summons or notice as aforesaid has been or might
                           be issued will not or would not, produce or cause to be produced, any
                           books of account or other documents which will be usefui for, or relevant
                           to, any proceedings under the Indian Income-tax Act, 1922 (XI of 1922),
                           or under this Act, or
                      {c) any person h in passession of any money, bullion, jewellery or other valu-
                           able article or thUlg and such money, bullion. jewellery or other valuable
             Case 1:21-cv-00396-RJL
             SCC Online                           Document 19-2 Filed 08/14/21 Page 8 of 8
                        Web Edition, Copyright © 2021

~CC(V®       Page 7       Friday, August 13, 2021
             Printed For: Mr. Wayne Page
!ONLINEf     SCC Online Web Edition: http://www.scconline.com
             TruePrint™ source: Supreme Court Cases
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                           POORAN MAL ll. DIRECTOR. OF lNIPJtCTlON                                  (Polekar, ].)                                 351

                                article or thing represents 'either wholly or partly income or property which
                                has not been disclosed for the purposes of the Indian Income-tax Act, 1922
                                (XI of 1922), or this Act (hereinafter in this Section referred to as the
                                undisclosed income ·or property),
                  he may authorise any Deputy Director of Inspection, Inspecting Assistant Com-
                  missioner, Assistant Director of Inspection or Income-tax Officer (hereinafter refer-
                  red to as the authorised officer) to--
                            (i) enter and search any building or place where be has reason to suspect
                                that such books of account, other documents, money, bullion, jewellery
                                or -other valuable article or thing are kept ;
                           (ii) break open the lock of any door, box, locker, sate, almirah or other
                                receptacle for exercising the powers conferred by clause (i) where the
                                keys thereof are not available ;
                          (iii) seize any such books of account, other documents, money, bullion,
                                jewellery or other valuable article or thing found as a result of such
                                search;
                          (iv) plin:e marks of identification on any books of account or other docu-
                                ments or make or cause to be made extracts or copies therefrom ;
                           (v) make a note on an inventory of any such money, bullion, jewellery
                                or other valuable article or thing.
                       (2) The authorised officer may requisition the services of any police officer
                   or of any officer of the Central Government, or of both, to assist him for all or
                   any of the purposes specified in sub-section (1) and it shall be the duty of every
                   such officer to comply with such requisition.
                        (3) The authorised officer may, where it is not practicable to seize any such
                  hooks of account, other document. money, bullion, jewellery or other valuable
                  article or thing, serve an order on the owner or the person avho is in immediate
                  possession or control thereof that he shall not remove, part with or otherwise deal
                  with it except with the previous permission of such officer and such officer may
                  tale such steps as may be necessary for ensuring compliance with this sub-section.
                        (4) The authorised officer may, during the course of the search or seizure,
                   examine on oath any person who is found tp be in possession or control of any
                   books of account, documents, money, bullion, jewellery or other valuable article
                   or thing and any statement made by such person during such examination may
                   thereafter be used in evidence in any proceedings under the Indian Income-tax Act,
                   1922 (XI of 1922), or under this Act.
                         (5) Where any money, bullion, jewellery or other article or thing (hereinafter
                   in this Section and Section 132-A referred to as the assets) is seized under sub-
                   section ( 1), the Income-tax Officer, after affording a reasonable opportunity to the
                   person concerned for being heard and making such enquiry as may be prescribed.
                   shall, within ninety days of the seizure, make an order, with the previous approval
                   of the Commissioner, -
                              (i) estimating the undisclosed income       (including the income from the
                                  undisclosed property) in a summary manner to the best of his judg·
                                  ment on the basis of such materials as are available with him ;
                             (ii) calculating the amount af tax on the income so estimated in accordance
                                  with the provision!!. of the Indian Income-tax Act, 1922 (XI of 1922)
                                  or this Act;
                            (iii) specifying the amount that will be required to satisfy any existing
                                  liability under this Act and any one or more of the Acts specified in
                                  clause (a) of sub-section (1) of Section 230.A in respect of which such
                                  person is in clefault or is deemed to be in default, and retain in bis
                                  crn,tody such assets or part thereof as are in his opinion sufficient to
